Exhibit 10.15

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered
into by and between Cano Petroleum, Inc., a Delaware corporation with its
principal executive offices in Fort Worth, Texas (the “Company”), and S. Jeffrey
Johnson, an individual currently residing in Tarrant County, Texas
(“Executive”), effective as of the 31st day of December, 2008 (the “Amendment
Effective Date”).

 

WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated January 1, 2006, as amended by First Amendment to Employment
Agreement effective May 31, 2008 (the “Agreement”);

 

WHEREAS, the Company and Executive desire to amend, alter, modify, and change
the provisions of the Agreement to bring the provisions into compliance with
Section 409A of the Internal Revenue Code of 1986, as amended.

 

NOW THEREFORE, for and in consideration of the mutual benefits to be obtained
hereunder and other good and valuation consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Company and
Executive do hereby agree to amend, alter, modify and change the Agreement, as
of the Amendment Effective Date as follows:

 

1.             Section 12 of the Agreement is hereby adding the following new
sentence at the end of the first paragraph of said Section:

 

Subject to Section 25 below, all payments made pursuant to this Section 12 shall
be paid in a single lump sum within ten (10) days following Executive’s
termination of employment, and any provision of in-kind benefits hereunder shall
not affect the in-kind benefits provided in any other taxable year.

 

2.             The Agreement is hereby amended by adding the following new
Section 25:

 

25.           Code Section 409A.  The terms of this Agreement have been designed
to comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Code Section 409A”), where applicable, and shall be
interpreted and administered in a manner consistent with such intent.

 

Notwithstanding anything to the contrary in this Agreement, (i) if upon the date
of Executive’s termination of employment with the Company, Executive is a
“specified employee” within the meaning of Code Section 409A, and the deferral
of any amounts otherwise payable under this Agreement as a result of Executive’s
termination of employment is necessary in order to prevent any accelerated or
additional tax to Executive under Code Section 409A, then the Company will defer
the payment of any such amounts hereunder until the date that is six (6) months
and one day following the date of Executive’s termination of employment with the
Company (or, if earlier, upon the Executive’s death) at which time any such
delayed amounts will be paid to Executive in a single lump sum, with interest
from the date otherwise payable at the prime rate as published in The Wall
Street Journal on the date of Executive’s termination of employment with the
Company, and (ii) if any other payments of money or other benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Code Section 409A, such payments or other benefits shall be deferred
if deferral will make such payment or other benefits compliant under Code
Section 409A.

 

1

--------------------------------------------------------------------------------


 

Except as specifically amended hereby, the Agreement remains in full force and
effect as originally written.

 

Signatures

 

To evidence the binding effect of the covenants and agreements described above,
the parties hereto have executed this Amendment effective as of the date first
written above.

 

 

 

 

THE COMPANY:

 

 

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

 

 

 

By:

/s/ Donald W. Niemiec

 

 

 

Donald W. Niemiec

 

 

 

Chairman of the Compensation Committee

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

   /s/ S. Jeffrey Johnson

 

 

S. Jeffrey Johnson

 

D-1706635_1.DOC

 

2

--------------------------------------------------------------------------------